Citation Nr: 0429782	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-05 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.  He was held as a prisoner-of-war (POW) from December 
1944 to April 1945.  He died in January 1998.  The appellant 
is his surviving spouse.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 1998 rating decision in which the RO 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran developed beriberi while being held as a POW in 
Germany during World War II, and that his beriberi led to the 
development of ischemic heart disease.  

She further contends that this heart disease later 
contributed to cardiopulmonary arrest, which was listed on 
the veteran's Certificate of Death as the immediate cause of 
his death.

In a statement received in February 2004, the appellant 
requested that the RO obtain the veteran's pertinent medical 
records from the VA Medical Center in Albany, New York.  
However, the Board can find no indication in the claims file 
that the RO attempted to obtain these records.  For this 
reason, the Board concludes that a remand is warranted.  

The Board notes that the veteran's service records do 
establish that he was held as a POW in Germany during World 
War II and suffered from cold injuries to his hands and feet 
during that captivity.  However, there is no medical evidence 
of record suggesting that he suffered from beriberi in 
service.  

Thus, while this case is in remand status, the RO should 
advise the appellant of the need to submit or identify any 
competent medical evidence that she believes could establish 
that the veteran developed beriberi during his captivity as a 
POW, and that such disability either caused or contributed to 
his death.  See 38 U.S.C.A. § 5103 (West 2002).  

Accordingly, this case is remanded for the following actions:

1.  The RO should issue a letter to the 
appellant specifically advising her to 
submit or identify any competent medical 
evidence that she believes could support 
her contention that the veteran developed 
beriberi during his captivity as a POW 
and that this led to ischemic heart 
disease that contributed to his death.  
The RO should also once again advise the 
appellant as to VA's responsibilities in 
assisting her in the development of her 
claim.  

2.  The RO should obtain all available 
treatment records pertaining to the 
veteran from the VA Medical Center in 
Albany, New York.  

3.  Once the foregoing has been 
completed, the RO is free to undertake 
any additional development deemed 
necessary in order to comply with the 
VCAA.  After any such development is 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an Supplemental Statement of the 
Case, and the appellant and her 
representative should be afforded time in 
which to respond.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


